UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number:000-26099 FARMERS & MERCHANTS BANCORP (Exact name of registrant as specified in its charter) Delaware 94-3327828 (State or other jurisdiction (I.R.S.Employer of incorporation or organization) Identification No.) 111 W. Pine Street, Lodi, California (Address of principal Executive offices) (Zip Code) Registrant’s telephone number, including area code (209) 367-2300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated fileroAccelerated filerxNon-accelerated fileroSmaller Reporting Company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Number of shares of common stock of the registrant:Par value $0.01, authorized 20,000,000 shares; issued and outstanding 779,424 as of October 31, 2010. TABLE OF CONTENTS FARMERS & MERCHANTS BANCORP FORM 10-Q TABLE OF CONTENTS Page PART I. - FINANCIAL INFORMATION Item 1 - Financial Statements Consolidated Balance Sheets as of September 30, 2010 (Unaudited), December 31, 2009 and September 30, 2009 (Unaudited). 3 Consolidated Statements of Income (Unaudited) for the Three Months and Nine Months Ended September 30, 2010 and 2009. 4 Consolidated Statements of Comprehensive Income (Unaudited) for the Three Months and Nine Months Ended September 30, 2010 and 2009. 5 Consolidated Statements of Changes in Shareholders’ Equity (Unaudited) for the Nine Months Ended September 30, 2010 and 2009. 6 Consolidated Statements of Cash Flows (Unaudited) for the Nine Months Ended September 30, 2010 and 2009. 7 Notes to the Consolidated Financial Statements (Unaudited) 8 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 35 Item 4 - Controls and Procedures 37 PART II. - OTHER INFORMATION Item 1 - Legal Proceedings 38 Item 1A – Risk Factors 38 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3 - Defaults Upon Senior Securities 38 Item 4 – (Removed and Reserved) 38 Item 5 - Other Information 38 Item 6 - Exhibits 38 Signatures 39 Index to Exhibits 39 2 TABLE OF CONTENTS PART I. - FINANCIAL INFORMATION Item 1 - Financial Statements FARMERS & MERCHANTS BANCORP Consolidated Balance Sheets (Unaudited) (in thousands) Sept. 30, December 31, Sept. 30, Assets Cash and Cash Equivalents: Cash and Due From Banks $ $ $ Federal Funds Sold Total Cash and Cash Equivalents Investment Securities: Available-for-Sale Held-to-Maturity Total Investment Securities Loans Less: Allowance for Loan Losses Loans, Net Premises and Equipment, Net Bank Owned Life Insurance Interest Receivable and Other Assets Total Assets $ $ $ Liabilities Deposits: Demand $ $ $ Interest Bearing Transaction Savings and Money Market Time Total Deposits Securities Sold Under Agreement to Repurchase Federal Home Loan Bank Advances Subordinated Debentures Interest Payable and Other Liabilities Total Liabilities Shareholders’ Equity Common Stock 8 8 8 Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Gain Total Shareholders’ Equity Total Liabilities & Shareholders’ Equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements 3 TABLE OF CONTENTS FARMERS & MERCHANTS BANCORP Consolidated Statements of Income (Unaudited) (in thousands except per share data) Three Months Nine Months Ended September 30, Ended September 30, Interest Income Interest and Fees on Loans $ Interest on Federal Funds Sold and Securities Purchased Under Agreements to Resell 32 10 68 78 Interest on Investment Securities: Taxable Tax-Exempt Total Interest Income Interest Expense Deposits Borrowed Funds Subordinated Debentures 88 90 Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Non-Interest Income Service Charges on Deposit Accounts Net Gain on Investment Securities 4 Increase in Cash Surrender Value of Life Insurance Debit Card and ATM Fees Net Gain on Non-Qualified Deferred Compensation Plan Investments Other Total Non-Interest Income Non-Interest Expense Salaries & Employee Benefits Net Gain on Non-Qualified Deferred Compensation Plan Investments Occupancy Equipment ORE Holding Costs FDIC Insurance Other Total Non-Interest Expense Income Before Income Taxes Provision for Income Taxes Net Income $ Earnings Per Share $ The accompanying notes are an integral part of these unaudited consolidated financial statements 4 TABLE OF CONTENTS FARMERS & MERCHANTS BANCORP Consolidated Statements of Comprehensive Income (Unaudited) (in thousands) Three Months Nine Months Ended Sept 30, Ended Sept 30, Net Income $ Other Comprehensive Loss - Unrealized Gains on Securities: Unrealized holding (losses) gains arising during the period, net of income tax provision of $(462) and $1,436 for the quarters ended September 30, 2010 and 2009, respectively, and of $840 and $1,349 for the nine months ended September 30, 2010 and 2009, respectively. ) Reclassification adjustment for realized gains included in net income, net of related income tax effects of $(1) and $(215) for the quarters ended September 30, 2010 and 2009, respectively, and of $(1,201) and $(1,254) for the nine months ended September 30, 2010 and 2009, respectively. (3
